Plaintiff appeals from a judgment dismissing her complaint upon the merits at the close of plaintiff’s ease. Plaintiff’s intestate was employed by a subcontractor of defendant George A. Fuller Company. While so employed he was directed by his employer to paint the woodwork around certain skylights on the roof. ■ The roof had a pitch of approximately sixteen degrees. In some unexplained manner the plaintiff’s intestate fell through a skylight to the floor below, a distance of forty-two feet. Under the undisputed testimony, there was no question of fact as to the defendants’ negligence to be submitted to the jury. Judgment unanimously affirmed, with costs. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ. [See post, p. 942.]